— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunkin, J.), rendered January 3, 1985, convicting him of murder in the second degree, and robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence of the defendant’s guilt which included, inter alia, the confessions of the defendant and the testimony of the codefendant Lionel Eady at the trial was overwhelming. In light of the overwhelming evidence of the defendant’s guilt, there is no reasonable possibility that the admission into evidence of the confession by nontestifying codefendant Kenneth Moore contributed to the conviction of the defendant. Consequently, that error was harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230). Niehoíf, J. P., Eiber, Kunzeman and Harwood, JJ., concur.